THE COURT.
Plaintiffs obtained a judgment for dam ages against both of the defendants in the above-entitled action, and the latter took separate appeals which are presented on separate records.  On the companion appeal, taken by the defendant Citraro, which we have this day held to be without merit (Edgar v. Citraro (No. 7069), ante, p. 183 [297 Pac. 653]), we considered also and determined adversely all questions raised by the defendant Pratt on the present appeal. The judgment as to the defendant Pratt is therefore affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 27, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 23, 1931.